Citation Nr: 1737917	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  05-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable initial rating for residuals of prurigo nodularis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  This rating decision granted secondary service connection for residuals of prurigo nodularis as aggravated by service-connected posttraumatic stress disorder (PTSD), and assigned a noncompensable initial rating, effective August 11, 2004, with offset for the baseline level of severity prior to aggravation.  

The issue of entitlement to a compensable initial rating for the disability at issue was remanded by the Board in July 2014 for additional development, along with remand for the issuance of a statement of the case (SOC) concerning the matters of entitlement to service connection for residuals of prurigo nodularis on a direct-incurrence basis and entitlement to an effective date earlier than August 11, 2004 for the award of service connection for residuals of prurigo nodularis.  The requested SOC addressing both issues was issued in July 2015, and the appeal for each issue was perfected in August 2015.

In February 2017, the Board remanded the issue of entitlement to direct-incurrence service connection for prurigo nodularis for additional development, and remanded the issue of entitlement to an earlier effective date for the award of service connection for prurigo nodularis as inextricably intertwined with the direct-incurrence service connection issue.  The February 2017 Board remand stayed the appeal of the issue of entitlement to a compensable initial rating for prurigo nodularis, pending the resolution of an appeal in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016), which concerned the appropriate interpretation of the phrase "systemic therapy" under Diagnostic Code (DC) 7806.  The stay has been lifted following the issuance of a Federal Circuit precedential opinion in Johnson v. Shulkin, 862 F. 3d 1351, 1355 (Fed. Cir. 2017).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2017 remand instructions have not been completed, meaning that the issues of entitlement to direct-incurrence service connection for prurigo nodularis and entitlement to an earlier effective date for the award of service connection for prurigo nodularis, are still pending RO action.  The outcome of these issues will necessarily affect the outcome of the issue of entitlement to a compensable initial rating for prurigo nodularis.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of entitlement to a compensable initial rating for prurigo nodularis is remanded pending RO completion of the development requested in the February 2017 remand concerning the issues of entitlement to service connection for prurigo nodularis on a direct-incurrence basis and entitlement to an earlier effective date for service connection for prurigo nodularis.  

Accordingly, the case is REMANDED for the following action:

1. Complete the development instructed by the February 2017 remand concerning the issues of entitlement to direct-incurrence service connection for residuals of prurigo nodularis and entitlement to an earlier effective date for service connection for residuals of prurigo nodularis.  For clarity, the relevant February 2017 instructions are reproduced below: 

i.  Request updated VA medical treatment records from July 2014 to the present.

ii. Request an addendum opinion from the August 2014 VA examiner, or if the examiner is unavailable, another suitably qualified examiner, to determine the nature and etiology of all skin disabilities demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  If the examiner determines that an examination, to include blood and urine testing, is required to determine whether the Veteran has a diagnosis of porphyria curanea tarda, such must be completed.

* The VA examiner must again reconcile the April 2013 VA examination report finding that there was no evidence of porphyria curanea tarda with the February 2011 examination report which indicated urine and blood studies were necessary to rule out such a diagnosis.  The VA examiner should address the August 2003 VA examination which provided a diagnosis porphyria cutanea tarda.  The examiner must address the argument that the urine testing completed in September 2014 was premature as the Veteran's skin condition was asymptomatic at the time.  

* The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability diagnosed during, or proximate to, the current appeal period, to include residuals of prurigo nodularis, is etiologically related to service, to include a reported bug bite, environmental conditions, and exposure to herbicides in Vietnam.

The examiner must provide a complete rationale for all opinions expressed.  The examiner is asked to address the Veteran's reports of chronic skin symptoms since active service.  

iii. After completing the above development and any other development deemed necessary, readjudicate the issues of entitlement to direct-incurrence service connection for prurigo nodularis and entitlement to an effective date earlier than August 11, 2004 for the award of service connection for residuals of prurigo nodularis.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

2.  After completing the above development, readjudicate the issue on appeal (entitlement to a compensable initial rating for residuals of prurigo nodularis).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

